DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the positive pressure discharge member being located in a collector, distributor, or compensating container.  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 	
a.	positive pressure discharge member in claims 1, 3-4, 6-15, and 17-20. Interpreted as a bursting disk, a predetermined breaking point, a liquid-tight film, and a pressure relief valve or equivalents thereof (see page 11 of specification as filed). 
b.	protective device in claims 3, 9, and 14. Interpreted as a mesh or filter or equivalent thereof (see page 11 of specification as filed).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



7.	Claim(s) 1, 2, 5, 7, 8, 12, 13, and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Behlen et al. (U.S. Patent Publication No. 2020/0220237A1, “Behlen”).

Regarding claim 1, Behlen discloses a liquid-cooled energy storage arrangement for an electric drive in a motor vehicle (Fig 2), comprising: 
an energy storage including a housing (vehicle shell, see ¶0035), in which a plurality of storage cells (22) are arranged; 
a volume (flow path of fluid in cells) in heat-conducting contact with the plurality of storage cells and through which a cooling medium is flowable, the volume limited at least by a cooling medium-guiding feed line and a cooling medium-guiding discharge line (see annotated fig 2 below); 
the plurality of storage cells structured and arranged to be in direct contact with the cooling medium (fig 2); 
at least one positive pressure discharge member (6) connecting the volume to a surrounding area, the at least one positive pressure discharge member configured to open at a predefined pressure in the cooling medium (¶0036); and 
wherein the at least one positive pressure discharge member is arranged in the feed line (fig 2).

    PNG
    media_image1.png
    746
    832
    media_image1.png
    Greyscale

Regarding claim 2, Behlen further discloses wherein the at least one positive pressure discharge member (6) is structured as a pressure relief valve (¶0036).

Regarding claim 5, Behlen further discloses a pump (3) configured to convey the cooling medium wherein the pump is impermeable by the cooling medium when in a turned-off state (at least due to check valves 24 which would inhibit the flow through the pump).

Regarding claim 7, Behlen discloses a liquid-cooled energy storage for an energy storage arrangement (fig 2), comprising: 
a housing (vehicle shell, see ¶0035); 
a plurality of storage cells (22) arranged in the housing;
 a volume (flow path of fluid in cells) in heat-conducting contact with the plurality of storage cells and through which a cooling medium is flowable, the volume limited at least by a cooling medium-guiding feed line and a cooling medium-guiding discharge line (see annotated fig 2 below);
 at least one positive pressure discharge member (6) connecting the volume to a surrounding area, the at least one positive pressure discharge member configured to open at a predefined pressure in the cooling medium (¶0036); and 
wherein the at least one positive pressure discharge member is arranged in the feed line (fig 2).

    PNG
    media_image1.png
    746
    832
    media_image1.png
    Greyscale

Regarding claim 8, Behlen further discloses wherein the at least one positive pressure discharge member (6) is structured as a pressure relief valve (¶0036).

Regarding claim 12, Behlen discloses an electric vehicle, comprising a liquid-cooled energy storage arrangement (fig 2) including: 
a liquid-cooled energy storage including a housing (vehicle shell, see ¶0035), in which a plurality of storage cells (22) are arranged; 
a volume (flow path of fluid in cells) in heat-conducting contact with the plurality of storage cells and through which a cooling medium is flowable, the volume limited at least by a cooling medium-guiding feed line and a cooling medium-guiding discharge line (see annotated fig 2 below); 
the plurality of storage cells structured and arranged to be in direct contact with the cooling medium (fig 2); 
at least one positive pressure discharge member (6) connecting the volume to a surrounding area, the at least one positive pressure discharge member configured to open at a predefined pressure in the cooling medium (¶0036); and 
wherein the at least one positive pressure discharge member is arranged in one of the feed line (fig 2).

    PNG
    media_image1.png
    746
    832
    media_image1.png
    Greyscale

Regarding claim 13, Behlen further discloses wherein the at least one positive pressure discharge member (6) is structured as a pressure relief valve (¶0036).

Regarding claim 16, Behlen further discloses a pump (3) configured to convey the cooling medium wherein the pump is impermeable by the cooling medium when in a turned-off state (at least due to check valves 24 which would inhibit the flow through the pump).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 3, 9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behlen as applied to claims 1, 7, and 12 above, and further in view of Edwards et al. (U.S. Patent Publication No. 2016/0242319A1, “Edwards”).

Regarding claim 3, Behlen discloses all previous claim limtiations. However, Behlen does not explicitly disclose a protective device connected upstream of the at least one positive pressure discharge member, the protective device structured and arranged to prevent a blocking of the at least one positive pressure discharge member. Edwards, however, discloses a cooling system (fig 8A) wherein a protective device (825) is connected upstream of the at least one positive pressure discharge member (326’), the protective device structured and arranged to prevent a blocking of the at least one positive pressure discharge member (as it filters the coolant, see ¶0067). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Behlen to provide the protective device of Edwards in order to ensure the coolant is filtered and does not create blockages in the other components. 

Regarding claim 9, Behlen discloses all previous claim limtiations. However, Behlen does not explicitly disclose a protective device connected upstream of the at least one positive pressure discharge member, the protective device structured and arranged to prevent a blocking of the at least one positive pressure discharge member. Edwards, however, discloses a cooling system (fig 8A) wherein a protective device (825) is connected upstream of the at least one positive pressure discharge member (326’), the protective device structured and arranged to prevent a blocking of the at least one positive pressure discharge member (as it filters the coolant, see ¶0067). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Behlen to provide the protective device of Edwards in order to ensure the coolant is filtered and does not create blockages in the other components. 

Regarding claim 14, Behlen discloses all previous claim limtiations. However, Behlen does not explicitly disclose a protective device connected upstream of the at least one positive pressure discharge member, the protective device structured and arranged to prevent a blocking of the at least one positive pressure discharge member. Edwards, however, discloses a cooling system (fig 8A) wherein a protective device (825) is connected upstream of the at least one positive pressure discharge member (326’), the protective device structured and arranged to prevent a blocking of the at least one positive pressure discharge member (as it filters the coolant, see ¶0067). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Behlen to provide the protective device of Edwards in order to ensure the coolant is filtered and does not create blockages in the other components. 

10.	Claims 4, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behlen as applied to claims 1, 7, and 12 above, and further in view of Han et al. (U.S. Patent Publication No. 2017/0012310A1, “Han”). 

Regarding claim 4, Behlen discloses all previous claim limtiations. However, Behlen does not explicitly disclose a collecting device for collecting the cooling medium when the at least one positive pressure discharge member is open, the collecting device disposed downstream from the at least one positive pressure discharge member. Han, however, discloses a cooling system (fig 1) wherein a collecting device (15) collects a cooling medium when at least one positive pressure discharge member (16) is open (when pressurizing the coolant lines, see ¶0039), the collecting device disposed downstream from the at least one positive pressure discharge member (fig 1). Han teaches that this allows for optimal pressure in the coolant lines, prolonging the life of the system (¶0007). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Behlen to provide the collecting device of Han in order to optimize the pressure in the coolant lines and thus prolonging the life of the system. 

Regarding claim 10, Behlen discloses all previous claim limtiations. However, Behlen does not explicitly disclose a collecting device for collecting the cooling medium when the at least one positive pressure discharge member is open, the collecting device disposed downstream from the at least one positive pressure discharge member. Han, however, discloses a cooling system (fig 1) wherein a collecting device (15) collects a cooling medium when at least one positive pressure discharge member (16) is open (when pressurizing the coolant lines, see ¶0039), the collecting device disposed downstream from the at least one positive pressure discharge member (fig 1). Han teaches that this allows for optimal pressure in the coolant lines, prolonging the life of the system (¶0007). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Behlen to provide the collecting device of Han in order to optimize the pressure in the coolant lines and thus prolonging the life of the system.

Regarding claim 15, Behlen discloses all previous claim limtiations. However, Behlen does not explicitly disclose a collecting device for collecting the cooling medium when the at least one positive pressure discharge member is open, the collecting device disposed downstream from the at least one positive pressure discharge member. Han, however, discloses a cooling system (fig 1) wherein a collecting device (15) collects a cooling medium when at least one positive pressure discharge member (16) is open (when pressurizing the coolant lines, see ¶0039), the collecting device disposed downstream from the at least one positive pressure discharge member (fig 1). Han teaches that this allows for optimal pressure in the coolant lines, prolonging the life of the system (¶0007). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Behlen to provide the collecting device of Han in order to optimize the pressure in the coolant lines and thus prolonging the life of the system. 


11.	Claims 6, 11, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behlen as applied to claim 1 above, and further in view of Haas et al. (U.S. Patent Publication No. 2013/0139903A1, “Haas”).

Regarding claim 6, Behlen discloses all previous claim limtiations. However, Behlen does not explicitly disclose at least one of a cooling medium-containing collector, a cooling medium-containing distributor, and a compensating container, wherein the at least one positive pressure discharge member is arranged in the at least one of the collector, the distributor, and the compensating container. Haas, however, discloses a container for a cooling system (figs 1-5) having a cooling medium-containing collector (1, 3), wherein at least one positive pressure discharge member (4) is arranged in the at least one of the collector (figs 1-5). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Behlen to provide the container of Haas in order to provide excess coolant in the case of a leak. 

Regarding claim 11, Behlen discloses all previous claim limtiations. However, Behlen does not explicitly disclose at least one of a cooling medium-containing collector, a cooling medium-containing distributor, and a compensating container, wherein the at least one positive pressure discharge member is arranged in the at least one of the collector, the distributor, and the compensating container. Haas, however, discloses a container for a cooling system (figs 1-5) having a cooling medium-containing collector (1, 3), wherein at least one positive pressure discharge member (4) is arranged in the at least one of the collector (figs 1-5). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Behlen to provide the container of Haas in order to provide excess coolant in the case of a leak. 



Regarding claim 17-20, Behlen discloses all previous claim limtiations. However, Behlen does not explicitly disclose at least one of a cooling medium-containing collector, a cooling medium-containing distributor, and a compensating container, wherein the at least one positive pressure discharge member is arranged in the at least one of the collector, the distributor, and the compensating container. Haas, however, discloses a container for a cooling system (figs 1-5) having a cooling medium-containing collector (1, 3, as it collects the coolant), a cooling medium-containing distributor (1,3, as it distributes the coolant), or a compensating container (1, 3, as it compensates for the pressure in the coolant line) wherein at least one positive pressure discharge member (4) is arranged in the at least one of the collector, distributor, or compensating container (figs 1-5). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Behlen to provide the container of Haas in order to provide excess coolant in the case of a leak. 
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/            Primary Examiner, Art Unit 3763